Exhibit 10.5

COLE CREDIT PROPERTY TRUST III

2013 OMNIBUS EMPLOYEE INCENTIVE PLAN

FORM OF RESTRICTED SHARE UNIT AWARD AGREEMENT

 

This Restricted Share Unit Award Agreement (this “Award Agreement”) evidences an
award of restricted share units (“RSUs”) by Cole Real Estate Investments, Inc.
(“Cole”) under the Cole Credit Property Trust III, Inc. 2013 Omnibus Employee
Incentive Plan (the “Plan”). Capitalized terms not defined in the Award
Agreement have the meanings given to them in the Plan.

 

Name of Grantee:                         (the “Grantee”) Grant Date:    Number
of RSUs:    Vesting Schedule    Vesting Date    Percentage Vesting      

        %

        %

        %

  

Upon a Change in Control, the RSUs will also be subject to the terms of any
employment agreement between the Grantee and Cole (“Employment Agreement”).

 

Subject to the terms of the Employment Agreement, the RSUs will only vest if the
Grantee is, and has been, continuously employed by Cole from the Grant Date
through the applicable Vesting Date, and any unvested RSUs will be forfeited
upon any termination of Employment.

Delivery Date:    No later than 30 days after the applicable Vesting Date, Cole
shall issue to the Grantee one share of Common Stock of Cole (a “Share”) for
each vested RSU, subject to applicable tax withholding (the date on which a
Share is so issued, the “Delivery Date” of such Share).

[Mandatory Holding

Period

  

If applicable,                              after the applicable Vesting Date
(the “Mandatory Holding Period”).

 

During the Mandatory Holding Period, the Shares delivered to the Grantee may not
be sold, exchanged, transferred, assigned, pledged, hypothecated or otherwise
disposed of or hedged, in any manner (including through the use of any
cash-settled instrument), whether voluntarily or involuntarily and whether by
operation of law or



--------------------------------------------------------------------------------

   otherwise, other than (1) by will or by the laws of descent and distribution
or (2) to satisfy any tax withholding obligations pursuant to Section 3.2 of the
Plan.] Dividend Equivalents    On each Delivery Date, Cole will pay to the
Grantee a cash amount equal to the product of (x) all cash dividends or other
distributions (other than cash dividends or other distributions pursuant to
which the RSUs were adjusted pursuant to Section 1.6.3 of the Plan), if any,
paid on a Share from [Date] to such Delivery Date and (y) the number of Shares
delivered to the Grantee on such Delivery Date (including for this purpose any
Shares which would have been delivered on such Delivery Date but for being
withheld to satisfy tax withholding obligations). All Other Terms:    As set
forth in the Plan.

 

The Plan is incorporated herein by reference. Except as otherwise set forth in
the Award Agreement, the Award Agreement and the Plan constitute the entire
agreement and understanding of the parties with respect to the RSUs. In the
event that any provision of the Award Agreement is inconsistent with the Plan,
the terms of the Plan will control. In the event that any provision of this
Award Agreement is inconsistent with any Employment Agreement, the terms of the
Employment Agreement will control. By accepting this Award, the Grantee agrees
to be subject to the terms and conditions of the Plan (including, without
limitation, Section 3.15 of the Plan).

This Award Agreement may be executed in counterparts, which together shall
constitute one and the same original.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Award Agreement to be duly
executed and effective as of the Grant Date.

 

 

  COLE REAL ESTATE INVESTMENTS, INC.   By:  

 

       Name:          Title:        [NAME OF GRANTEE]  

 

  